The appeal is on the record. The question presented is the constitutionality of an ordinance adopted by the court of county commissioners, under and by authority of section 13, Acts 1915, p. 573. This ordinance fixed and levied a license on:
  "Vehicles which are used in hauling, transporting, or moving staves, stave bolts, or billets, stave timber, spokes, spoke billets, or stake *Page 117 
timber, saw logs or any other character of logs or timber or lumber upon the public roads of Greene county, to wit: For the year 1920, and annually thereafter, until further ordered by the court; for each wagon drawn by not more than two animals, $7.50; for each wagon drawn by more than two and not more than three animals, $10.00," etc.
The ordinance proceeds to further classify vehicles for license not necessary here to set out and to provide for the issuance of licenses upon payment of the fees.
We are unable to differentiate this case from Kennamer v. State, 150 Ala. 74, 43 So. 482. It is undoubtedly the law that:
  "In the Goode Law (Acts 1915, p. 573, § 13) the court of county commissioners are only given authority to levy license taxes for each class of vehicles, and that act does not confer authority to fix a license for hauling along the public road any particular article of commerce." Conecuh County v. Simmons, 19 Ala. App. 65,95 So. 488.
But, it seems, the character of article hauled may be used to designate the type of vehicle upon which a license is required. At least that is what we take the opinion in the Kennamer Case, supra, to mean, and on that authority the judgment in this case is affirmed.
Affirmed.